Appeal from a judgment, entered November 13, 1975, upon a decision of the Court of Claims in favor of the defendant State of New York. The judgment is affirmed. We adopt the findings of Judge Mangum in the Court of Claims. While we are troubled by the incompleteness of written notes or records as to patient evaluation and treatment recommendations, we conclude upon our review of the testimonial evidence that the evidence establishing the rather extensive freedom of movement given to claimant in the nature of passes to leave the grounds and attendance at rehabilitation classes adequately supports the conclusion that the team of treating physicians was aware of and did exercise medical judgment in acquiescing in the method of treatment. In Cohen v State of New York (51 AD2d 494), there was testimony that "bad judgment” had been exercised. We there found, in fact, that no judgment had been exercised, wherefore that case is distinguishable. Judgment affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.